-1L~
                                                     COURT OF APPEALS DIV
                                                      STATE OF ~AS9I!’CT0~
                                                      2OISFEB—5 N1Il:29

 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON,
                                                   No. 77605-3-I
                      Respondent,
                                                   DIVISION ONE
               V.
                                                   UNPUBLISHED OPINION
 VANDAD BARZIN RAD,

                      Appellant.                   FILED: February 5, 2019


       APPELWICK, C.J.   —   A jury found Rad guilty of felony stalking. Rad argues

that the trial court erred in admitting screen shots of social media messages into

evidence, because the State failed to properly authenticate them. We affirm.

                                       FACTS
       In February 2015, Diane Wright connected with Vandad Rad on Tinder, a

dating app for cell phones. The two exchanged phone numbers and went on a

date. About a month later, Wright received a friend request’ on Facebook from

Rad. Wright texted Rad, and the two went on another date. After their second

date, they decided to be friends.

       Rad and Wright saw each other two or three more times. While “hanging

out” in April 2015, Rad gave Wright a marijuana soda, which made her feel sick

after drinking it. Rad then performed oral sex on her, even though she told him to

       1A “friend request” is a way of connecting two different Facebook accounts.
Wright had used Facebook’s privacy settings so that only her profile picture, her
name, and the city she lived in could be seen by accounts not connected to her
account.
No. 77605-3-1/2


stop. The next day, Wright texted Rad and told him that she never wanted to see

him again, to not contact her again, and to leave her alone.

       Rad then reached out to Wright through Facebook, and told her that she

was overreacting. She responded and told Rad not to contact her again. After a

few more messages, Wright again told Rad to leave her alone and blocked2 him,

so that he could no longer message her on Facebook. In June, Wright received a

text message from a phone number she did not recognize that claimed to be from

Rad. After receiving another text message from the same number in August,

Wright blocked both that number and the other phone number she had for Rad.

       Between September 2015 and February 2016, Wright received five or six

friend requests on Facebook from accounts that displayed Rad’s name and

picture. She did not accept the requests.         In March 2016, Wright’s friend, an

attorney, sent Rad a letter stating that if he continued contacting Wright, they would

file for a protection order. In May, an account with Rad’s name sent a Facebook

message to Wright’s father. In the message, the sender asked Wright’s father for

advice on how to reconnect with her. Wright also received Facebook messages

from an account named “Vondod Pwrsyrs.” The sender, who Wright understood

to be Rad, stated that he was “enamored, obsessed, and addicted.”

       Wright then sought a protection order against Rad in Pierce County, where

she was then living. She was granted a two week temporary protection order,

lasting until June 10. On June 6, Rad showed up at Wright’s door. She called 911

       2When a Facebook user blocks another account, the blocked account can
no longer find that user’s account, send that user a friend request, or see that
user’s profile.

                                              2
No. 77605-3-113


and police arrested Rad. Four days later, a judge granted Wright a protection order

against Rad.

       In December, Wright again received messages she believed were from

Rad. She received the messages on various social media platforms, including

Snapchat,3 Instagram,4 Facebook, and Skype.5 She told police about them.

       On December 29, 2016, the State charged Rad with one count of domestic

violence felony stalking. Prior to trial, Rad moved to exclude the social media

evidence in this case. The trial court determined that “screen shots of social media

or other electronic communications” would be admissible if sufficient evidence was

presented “to establish relevance and that they are what they purport to be.” At

trial, screen shots of Rad’s alleged attempts to contact Wright in December 2016

were depicted in exhibits five, six, seven, eight, and nine. The trial court admitted

into evidence exhibits five through nine over Rad’s objections.            In closing

argument, the State relied on the December messages to prove that Rad

committed the charged crime.

       A jury found Rad guilty of felony stalking, but did not find domestic violence.

Rad appeals.

                                   DISCUSSION

       Rad argues that the trial court failed to require sufficient authentication

before admitting exhibits five through nine into evidence. He argues that there was

       ~ “Snapchat” is a cell phone app similar to text messaging except that the
photos and texts sent through Snapchat disappear once they are seen by the
recipient and are not preserved.
       ~ “lnstagram” is a social media platform for sharing photographs.
       ~ “Skype” is a live video chat and long-distance voice calling service.


                                              3
No. 77605-3-114


insufficient corroboration to conclude that he sent the social media messages,

because the State presented only his name in some of the exhibits and his picture

in others. He asserts that Wright’s testimony that the messages were from him

was based on speculation. And, he asserts that “none of [the messages] contained

distinctive content,” and “none were corroborated by other events or with forensic

computer evidence.”

       This court reviews a trial court’s admission of evidence for an abuse of

discretion. State v. Bradford, 175 Wash. App. 912, 927, 308 P.3d 736 (2013). A trial

court abuses its discretion when its decision is manifestly unreasonable or based

on untenable grounds. j~

       Under ER 901(a), “[tjhe requirement of authentication or identification as a

condition precedent to admissibility is satisfied by evidence sufficient to support a

finding that the matter in question is what its proponent claims.” This requirement

is met “if sufficient proof is introduced to permit a reasonable trier of fact to find in

favor of authentication or identification.” State v. Danielson, 37 Wash. App. 469, 471-

72, 681 P.2d 260 (1984). When making a determination as to authenticity, the trial

court is not bound by the rules of evidence. Bradford, 175 Wash. App. at 928. “A

trial court may, therefore, rely upon    .   .   .   lay opinions, hearsay, or the proffered

evidence itself in making its determination.” State v. Williams, 136 Wash. App. 486,

600, 150 P.3d 111 (2007). The information must be reliable, but it need not be

admissible. Id.

       ER 901(b) provides examples of authentication that conform to the

requirement in ER 901(a). These examples are “[b]y way of illustration only, and


                                                      4
No. 77605-3-I15


not by way of limitation.” ER 901(b). ER 901(b) does not specifically address

social media messages. But, it does address methods for authenticating e-mails:

      Testimony by a person with knowledge that (i) the e-mail purports to
      be authored or created by the particular sender or the sender’s
      agent; (H) the e-mail purports to be sent from an e-mail address
      associated with the particular sender or the sender’s agent; and (Hi)
      the appearance, contents, substance, internal patterns, or other
      distinctive characteristics of the e-mail, taken in conjunction with the
      circumstances, are sufficient to support a finding that the e-mail in
      question is what the proponent claims.

ER 901(b)(10).
          Rad argues that courts “have imposed a heavier burden of authentication

on messaging and social network postings because of the increased dangers of

falsehood and fraud.” He cites case law from other states to support this argument.

Rad also argues that for “electronic communication like text messaging,

Washington has followed the heightened requirements for authentication” He

relies on Bradford and In re Detention of H.N., 188 Wash. App. 744, 355 P.3d 294

(2015).

          In Bradford, another felony stalking case, the defendant did not have the

victim’s phone number and sent text messages to the victim’s friend, Smith, who

would forward the messages to the victim. 175 Wash. App. at 915-1 6, 919. This

court held that, under ER 901(a), there was sufficient evidence to support a finding

that text messages Smith received were written and sent by Bradford. Id. at 919,

928-29. First, Bradford sending the messages was consistent with his “desperate

desire” to communicate with the victim. Id. at 929. Second, the content of the

messages, for example, repeatedly mentioning the victim’s name and demanding



                                              5
No. 77605-3-1/6


that she call the sender, indicated that Bradford sent them.        Id. Third, when

Bradford was in jail, Smith did not receive any messages. Id. at 929-30. But, once

he was released, Smith started receiving messages again. hi at 930. Finally,

Smith and the victim testified that they believed the messages were from Bradford.

fl This court did not apply heightened requirements for authenticating the
messages. ~ j~ at 928.

       In H.N., this court held that, under ER 901(b), the State properly

authenticated e-mailed screen shots of text messages read into the record by the

State’s expert witness. 188 Wash. App. at 748, 750, 759. First, there was testimony

that H.N. acknowledged sending the messages.       a at 758.   Second, the sender’s

phone number matched H.N.’s contact information in her medical chart, and H.N.’s

full name was displayed as the sender. hi. Third, the content of the messages,

which referenced names of people in H.N.’s life, suggested H.N. was the sender.

Id. Fourth, the messages were consistent with certain events in H.N.’s life. hi.

Finally, the timing of the messages was consistent with H.N.’s hospitalization on

the night her roommates found her unconscious. Id. at 758-59.

       This court concluded that “[i]n sum, the requirements of ER 901(b)(10) are

satisfied by analogy.” j4~ at 759. It noted that ER 901(b) does not specifically

address text messages, but that the rule’s examples provided proper bases for its

determination. hi. at 752. Comparing ER 901 (b)(1 0)5 treatment of e-mails to the

text messages at issue, this court found that (1) the record established that the text

messages were authored by H.N., (2) they were sent from the cell phone number

associated with H.N., and (3) the distinctive characteristics of the messages, in


                                              6
No. 77605-3-117


conjunction with the circumstances, were sufficient to support authentication. Id.

at 759.    Like Bradford, this court did not apply heightened requirements for

authenticating the messages. See j~ at 751.

       Here, the State introduced a number of exhibits showing Rad’s attempts to

contact Wright in December 2016. Exhibit five shows a request from “Vandad,”

also listed as “vandude83,” to connect with Wright on Snapchat. Exhibit six shows

requests from “Vandad Rad (@van44444)” to send Wright a message and “follow”

her on lnstagram.6 The Instagram account sent Wright a street address, which

Wright recognized as Rad’s address. And, the picture associated with the account

was a picture of Rad.

       Exhibit seven shows another request to follow Wright on Instagram, this

time from “Vandad Rad (@vandad._rad).” The picture associated with the account

was a picture of Rad. Wright also received several messages from the account.

The messages included a picture of Rad, and a picture of a global positioning

system (GPS) in a car showing the car’s location. Wright testified that the GPS

indicator was “very close” to the school where she worked. The GPS picture was

accompanied by messages that stated, “It’s about 20 minutes [sic] drive right on

home,” and, “Let me know if I can take you home, please.” She received more

messages from the account the next day, stating, “You win,” “I’ll stop bothering

you,” “Have a great life,” and “Ima [sic] keep twin [sic].   .   .   .   I guess the judge can

send me to jail on 4th [sic] of January.”


       6An Instagram user has to request to send another user a message if that
other user has not allowed them to follow their account.

                                              7
No. 77605-3-1/8


       Exhibit 8 shows a friend request Wright received on Facebook from “Banlino

Barz.” The same account tried calling Wright through Facebook, and sent her

messages stating, “This is Vandad Barzin Rad,” and “12 days before Christmas, I

don’t know what gift to buy you yet.”

       Finally, exhibit 9 shows a contact request Wright received on Skype from

“Vandad Rad,” also listed as “live:vrad132333” and “snowangel.”         The same

account also tried calling Wright through Skype.

       Unlike H.N., Rad did not acknowledge sending Wright the December

messages. But, like Bradford and H.N., the content of the messages indicated that

Rad was the sender. All but one of the accounts that tried to contact Wright listed

“Vandad” or “Vandad Rad” as the sender. The one account named “Banlino Barz”

sent Wright a message stating, “This is Vandad Barzin Rad.” Wright received

Rad’s address from the Instagram account named “Vandad Rad.” The other

Instagram account named “Vandad Rad” sent Wright a picture of GPS coordinates

near herworkplace, asked if she wanted a ride home, said he would stop bothering

her, but then said he would “keep twin [sic].” The Facebook account named

“Banlino Barz” sent Wright a message stating that he did not know what to buy her

for Christmas.

      This content, and the repeated attempts to connect with Wright on social

media, comport with evidence of Rad’s past obsessive behavior.             Prior to

December, Wright received five or six Facebook friend requests from accounts

with Rad’s name, and a Facebook message she understood to be from Rad,

stating he was “obsessed” and “addicted.” Wright’s father received a Facebook


                                            8
No. 77605-3-1/9


message from an account with Rad’s name, asking how he could reconnect with
Wright. And, Rad showed up at Wright’s door after she was granted a temporary

protection order against him.
       Also, like RN., one of the Instagram messages was consistent with events

happening in Rad’s life. The message stated, “Ima [sic] keep tryin [sic]       I guess

the judge can send me to jail on 4th [sic] of January.” Rad had a court date on
January 4. And, the statement “the judge can send me to jail” indicates that the

sender knew he was not allowed to contact Wright. Last, like Bradford, Wright

testified to her belief that the December 2016 messages in exhibits five through

nine were from Rad.
       Based on this evidence, a reasonable trier of fact could find that the
December 2016 messages were what they purported to be, messages written and

sent by Rad. Therefore, the State properly authenticated the messages. Rad’s

challenge to the admissibility of the messages is based solely on authentication.

Accordingly, the trial court did not abuse its discretion in admitting exhibits five

through nine into evidence.
       We affirm.




WE CONCUR:


  C~eC,        Q                                       A     I!.




                                                                           I